Citation Nr: 0616137	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  97-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbar paravertebral fibromyositis prior to 
February 24, 1999.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected lumbar paravertebral fibromyositis since 
February 24, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
June 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from August 1996, March 1999, and January 2004 decisions of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision in March 2005 denying service 
connection for major depression as secondary to a service-
connected back disorder.  Additionally, the Board remanded 
for further development issues identified as entitlement to 
an effective date earlier than February 24, 1999, for an 
award of a 40 percent rating for service-connected lumbar 
paravertebral fibromyositis, as well as entitlement to a 
rating in excess of 40 percent for service-connected lumbar 
paravertebral fibromyositis.  The development requested on 
remand was completed, and the case was returned to the Board 
for continuation of appellate review.  

A review of the claims file shows that the claimant submitted 
a statement seeking an increased rating for her back 
disability.  That statement, dated on April 25 1997, was 
received at the RO on April 30, 1997.  Her statement was 
accompanied by a report of x-ray examination of her 
thoracolumbar spine.  She identified the medical report as 
evidence in favor of a claim for an increase in the 
disability rating assigned for her service-connected back 
disability.  

The RO's March 1999 decision increased from 20 percent to 40 
percent the rating assigned for the veteran's service-
connected low back disorder, classified as paravertebral 
lumbar fibromyositis, effective February 24, 1999.  In an 
April 1999 statement, the veteran requested that April 25, 
1997 be assigned as the "effective date" of the 40 percent 
rating for her service-connected low back disorder.  

The claimant's April 1999 statement was accepted as a notice 
of disagreement to the March 1999 rating decision.  The RO 
issued a statement of the case (SOC) in February 2000 
regarding an issue styled as entitlement to a 40 percent 
evaluation for service-connected paravertebral lumbar 
fibromyositis from a date earlier than February 24, 1999.  
The SOC identifies October 1, 1998, as the date of receipt of 
a claim for increase for a service-connected low back 
disorder.  

In this case, the veteran submitted a claim for an increased 
evaluation for her service-connected paravertebral lumbar 
fibromyositis on April 30, 1997.  The RO's March 1999 rating 
decision first adjudicated her pending claim for an increased 
rating for a service-connected low back disorder.  The 
appellant seeks assignment of a rating of 40 percent for her 
service connection low back disorder based upon her claim 
received in April 1997.  Accordingly, the Board has reframed 
the first issue as it now appears on the title page of this 
decision.  


FINDINGS OF FACT

1.  Prior to February 24, 1999, service-connected lumbar 
paravertebral fibromyositis was not productive of severe 
limitation of motion of the lumbar spine, nor was it 
productive of severe symptoms of lumbosacral strain.  

2.  Since February 24, 1999, service-connected lumbar 
paravertebral fibromyositis has been productive of severe 
limitation of motion of the lumbar spine, with muscle spasm; 
however, unfavorable ankylosis of the entire thoracolumbar 
spine is not demonstrated.  

CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent, prior to February 24, 
1999, for service-connected lumbar paravertebral 
fibromyositis is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 
(effective prior to and since September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003).

2.  A rating in excess of 40 percent, since February 24, 
1999, for service-connected lumbar paravertebral 
fibromyositis is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 
(effective prior to and since September 26, 2003; 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, (effective since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in February 2003 and March 2005, coupled with 
the Board's remand of March 2005, satisfied the duty to 
notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of the claims for increased ratings 
for a service-connected low back disability stems from a 
March 1999 rating decision, the veteran was thereafter 
provided examinations and the claims were readjudicated after 
appropriate notice was furnished the veteran.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

Background

The service-connected lumbar paravertebral fibromyositis was 
rated as 20 percent disabling as of May 1993.  A 40 percent 
evaluation was assigned, effective February 24, 1999, and 
that evaluation has been in effect since then.  

Service medical records disclose a complaint of back pain 
after an episode in which the veteran reportedly twisted her 
back.  The assessment was myalgias.  She indicated that she 
experienced recurrent back pain at the June 1989 separation 
physical examination.  

A March 1997 report of the veteran's thoracolumbar spine was 
prepared by a non-VA radiologist.  It shows that disc spaces 
were well-maintained.  Mild lumbar levoscoliosis was 
detected.  

A VA x-ray examination of the veteran's lumbosacral spine was 
performed in October 1998.  The spine showed normal 
alignment.  The visualized disc spaces appeared normal.  In 
April 1999, a CT scan of the lumbosacral spine revealed mild 
disc bulge at L4-L5.  Also seen was a small left protrusion 
at L5-S1.  No significant neural foramina narrowing was 
detected.  

A VA examination of the spine was performed on February 24, 
1999.  It was found that range of motion of the lumbar spine 
was as follows:  forward flexion 40 degrees, backward 
extension 10 degrees, lateral flexions 15 degrees, and 
rotations 20 degrees.  There was painful motion on the last 
degree of the range of motion measured.  According to the 
examiner, there was objective, moderate painful motion on all 
movements of the lumbar spine.  There was also objective 
evidence of moderate lumbosacral muscle spasm.  

Also noted was objective evidence of mild weakness of both 
ankle dorsiflexors and of the extensor hallucis longus, with 
muscle strength rated 4/5.  There were no postural 
abnormalities of the back nor fixed deformities.  The 
veteran's gait was normal.  There was some muscle atrophy of 
the lower extremities.  The veteran had negative straight leg 
raising bilaterally.  She had diminished ankle jerks, graded 
1+.  Knee jerks were 2+ bilaterally and symmetric.  

Reports from non-VA medical sources reflect the veteran's 
evaluation or treatment of her low back disorder during April 
2003.  Physical examination elicited severe lumbosacral 
spasm.  Electrodiagnostic testing and a CT scan were 
performed.  According to Jose Eddie Bisbal, M.D., the 
diagnoses included chronic lumbosacral myositis, bilateral 
L5-S1 radiculopathy, and central disc herniation at L5-S1.  
Essentially the same assessment was provided by Dr. Bisbal in 
a report dated in December 2003.  

A VA examination of the spine was performed in June 2003.  
The extent of detail related indicates claims file review.  
The veteran reported that she experienced increased 
limitation of motion of the low back during flare-ups of 
pain.  She indicated she could walk only short distances 
because of back pain, but denied the use of a cane or walker.  
On examination, she had symmetry in rhythm of spinal motion.  
Range of motion of the lumbar spine was as follows:  flexion 
12 degrees, extension 12 degrees, and lateral bending to the 
right and left 12 degrees, with grimaces of pain during the 
range of motion.  Lumbosacral tenderness and spasm was 
detected.  The examiner noted the veteran's complaint of lack 
of endurance during a flare-up of low back symptoms, as well 
as a complaint of increased pain with repetitive movements 
and during the current physical examination.  Lower extremity 
motor and sensory status was intact.  According to the 
examiner, pain seemed to have a major functional impact.  The 
veteran did not have ankylosis of the spine.  

A March 2004 progress note from Dr. Bisbal indicates the 
veteran's complaint of severe low back pain radiating to the 
right lower extremity.  On examination, ankle and knee jerk 
reflexes were 2+.  The low back exhibited full range of 
motion.  

A VA examination of the spine was performed in August 2005.  
The veteran reported that, during the past year, she 
experienced acute low back pain episodes during eight to nine 
weeks of the year, with pain episodes lasting from four to 
five days.  It was stated that the claimant could not walk 
unaided and frequently used a cane.  She stated that she 
could not wash dishes; that she could not dance; and that she 
could not work as a physical education teacher.  

On examination, it was found that the veteran had normal 
symmetry and rhythm of spinal motion.  She walked unaided 
with a slow, guarded gait.  Range of motion of the lumbar 
spine was as follows:  forward flexion from 0 to 15 degrees; 
extension, right and left lateral flexions, and right and 
left rotations from 0 to 10 degrees.  The examiner remarked 
that there was functional loss due to pain following 
repetitive use of the thoracolumbar spine, in terms of range 
of motion as follows:  forward flexion from 15 to 90 degrees; 
extension, right and left lateral flexions, and right and 
left rotations were all from 10 to 30 degrees.  There was no 
functional loss due to fatigue, weakness or lack of endurance 
following repetitive use of the thoraco-umbar spine.  
Reportedly, the major functional loss from back pain was that 
the claimant could not bend, walk, sit or stand for too long.  

Additionally, the examiner found lumbar muscle spasm.  Also 
observed was severe weakness of lower extremity muscle 
groups.  There was diminished sensation to pinprick and 
smooth sensation, not following any specific dermatomal 
pattern.  No lower extremity muscle atrophy was detected.  
The veteran reported that a private clinician advised bed 
rest, lasting for two weeks, on each of three occasions of 
acute back pain.  

The diagnoses were lumbar paravertebral fibromyositis; and 
L4-L5 bulging disc and left L5-S1 paracentral disc 
protrusion, earlier confirmed by diagnostic testing.  The 
examiner referenced electromyography findings of L5-S1 
radiculopathy.  As to the full extent of the veteran's low 
back disorder, the examiner remarked that he could not render 
an opinion without resorting to speculation.  This was 
because he believed the veteran had a far more serious 
disorder, lumbar discogenic disease, a condition that 
overshadowed the significance of her lumbar paravertebral 
fibromyositis.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to and since September 26, 
2003, myositis is rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5021.  

Under criteria in effect prior to and since September 26, 
2003, degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 10 percent rating was warranted for limitation 
of motion of the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent rating was 
warranted with characteristic pain on motion.  A 
noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, too, 38 C.F.R. § 4.59.

Analysis

A review of the record discloses that the veteran's service-
connected low back disability is classified as paravertebral 
lumbar fibromyositis, a condition that may be rated on the 
basis of myositis under 38 C.F.R. § 4.71a, Diagnostic Code 
5021.  In turn, myositis is evaluated on the basis of 
limitation of motion of the lumbar spine, as for arthritis, 
under the former Diagnostic Codes 5003 and 5292.  

The medical evidence covering the appeal period prior to 
February 24, 1999 contains no clinical findings with respect 
to the range of motion of the appellant's lumbar spine.  As 
well, the veteran has provided no objective clinical findings 
that she had limitation of the range of motion of the lumbar 
spine during the appeal period prior to February 24, 1999.  
The only medical record she has supplied indicates no more 
than a mild defect of the lumbar spine on x-ray examination.  
Absent objective evidence that the lumbar spine had any 
limitation of motion, and especially, that it exhibited more 
than moderate limitation of motion, no basis is provided for 
assignment of a rating higher than 20 percent for lumbar 
myositis under the former criteria for evaluating limitation 
of motion of the lumbar spine.  

Besides traumatic arthritis involving the lumbosacral spine, 
the veteran has demonstrated lumbosacral muscle spasm, a 
finding that may be indicative of lumbosacral strain, a 
condition that is rated under the former Diagnostic Code 
5295.  However, as mentioned above, the medical evidence 
covering the pertinent appeal period prior to February 24, 
1999 contains no clinical findings with respect to 
lumbosacral muscle spasm.  Again, the only medical record the 
veteran has supplied indicates no more than a mild defect of 
the lumbar spine on x-ray examination.  Absent objective 
evidence that the lumbar spine manifested any indications of 
lumbar muscle spasm, and especially, that that it exhibited a 
complex of manifestations that amounts to severe lumbosacral 
strain, no basis was provided for a rating higher than 20 
percent for the veteran's low back disability under the 
former Diagnostic Code 5295.  

The medical evidence covering the appeal period since 
February 24, 1999 shows that the lumbar spine has exhibited 
severe limitation of the range of motion, for which a 40 
percent evaluation has been assigned.  A 40 percent 
evaluation is the highest schedular rating for lumbar 
myositis under the former criteria for evaluating limitation 
of motion of the lumbar spine.  

As discussed above, the medical evidence since February 24, 
1999 shows that the veteran's lumbar spine exhibits severe 
limitation of motion.  In fact, it has been shown that 
forward flexion of the lumbar spine was limited to less than 
30 degrees.  However, absent objective evidence of 
unfavorable ankylosis of lumbar spine, there is no basis for 
assigning a rating higher than 40 percent for lumbar myositis 
since February 24, 1999, on basis of the revised Diagnostic 
Code 5237 for application to lumbosacral strain or under the 
revised Diagnostic Code 5242 for application to arthritis, 
the disorder to which myositis is rated by analogy.  

The medical evidence contains diagnostic studies 
demonstrating the presence of intervertebral disc syndrome 
(IVDS).  Significantly, the August 2005 VA orthopedic 
examiner found that IVDS plays a major role in functional 
loss from back pain.  However, there is currently no medical 
evidence associating lumbar disc disease with service-
connected lumbar paravertebral fibromyositis, and service 
connection is not in effect for IVDS.  Accordingly, 
impairment from nonservice-connected IVDS may not be 
considered in evaluating the extent of impairment strictly 
referable to service-connected paravertebral lumbar 
fibromyositis.  

Statements from the veteran indicate that she experiences low 
back pain that limits function.  In fact, the medical 
evidence covering the period prior to February 24, 1999 
provides only an x-ray report of mild scoliosis of the lumbar 
spine.  The veteran has provided no clinical records showing 
that she experienced a pattern of any disabling flare-ups of 
low back pain.  Hence, there is no objective evidence of 
pain, incoordination, weakness or premature fatigability from 
lumbar myositis prior to February 24, 1999.  Consequently, 
the veteran is not entitled to additional compensation under 
the holding in DeLuca or the provisions of 38 C.F.R. §§ 4.40 
or 4.45, during the period prior to February 24, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Since 
February 24, 1999, the veteran has been assigned a 40 percent 
rating for her service-connected lumbar paravertebral 
fibromyositis, so she has been in receipt of the maximum 
evaluation possible under Diagnostic Code 5292 for 
application to limitation of motion of the lumbar spine.  In 
any case, it should be noted that functional loss due to pain 
is already contemplated by the revised rating criteria.  So 
those criteria, too, do not provide a basis for increasing 
the veteran's ratings for low back disability.

For these reasons discussed above, the claim for an rating 
higher than 20 percent for a low back disability prior to 
February 24, 1999  must be denied.  And for those same 
reasons, a rating higher than 40 percent for a low back 
disability must be denied since February 24, 1999.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A rating in excess of 20 percent for service-connected lumbar 
paravertebral fibromyositis prior to February 24, 1999 is 
denied.

A rating in excess of 40 percent for service-connected lumbar 
paravertebral fibromyositis since February 24, 1999 is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


